*214
ORDER

PER CURIAM.
AND NOW, this 17th day of June, 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue is:
Whether the Superior Court, in affirming the denial of a request for class certification, improperly held that Petitioners did not satisfy the predominance of common questions requirement of Pa.R.C.P. 1702 and 1708(a)(1), as applied by this Court in Liss & Marion, P.C. v. Recordex Acquisition Corp., 603 Pa. 198, 983 A.2d 652 (2009).
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.